113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Rickey Orville BENTON, Jr., Appellant.
No. 96-4287SI.
United States Court of Appeals, Eighth Circuit.
Submitted May 22, 1997.Filed May 30, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Rickey Orville Benton, Jr. appeals his weapons-related conviction and guidelines sentence.  We affirm.


2
Benton's contention that the arresting officer improperly conducted a pat-down search is without merit.  Benton was stopped for a traffic offense.  His car was unlicensed.  He had no driver's license.  The stop occurred around midnight in a remote area.  The officer had no backup and was not acquainted with Benton.  In these circumstances, the officer conducted a pat-down search and found a derringer pistol in Benton's pocket.  Having reviewed the record, we conclude there was ample evidence to support the district court's fact-findings and no error of law appears.  The officer's limited search was justified, and the search was conducted in a reasonable manner.


3
In challenging his sentence, Benton contends he was improperly sentenced as a career offender because his state convictions for commercial burglaries are not crimes of violence for career offender purposes.  Benton's contention is foreclosed by our recent decision in United States v. Hascall, 76 F.3d 902, 904-06 (8th Cir.1996).


4
We thus affirm Benton's conviction and sentence.